Citation Nr: 1117475	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 percent for residuals of adenocarcinoma of the prostate prior to January 30, 2009.

4.  Entitlement to an initial evaluation in excess of 40 percent for residuals of adenocarcinoma of the prostate on or after January 30, 2009.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  That decision denied service connection for bilateral hearing loss and tinnitus, but granted service connection for residuals of adenocarcinoma of the prostate and assigned a 20 percent disability evaluation effective from January 26, 2007.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

During the pendency of the appeal, a rating decision dated in August 2009 increased the Veteran's disability evaluation for residuals of adenocarcinoma of the prostate to 40 percent effective from January 30, 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a higher initial evaluation for residuals of adenocarcinoma of the prostate will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically related to the veteran's military service.

3.  The Veteran has not been shown to currently have tinnitus that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the appellant with notice in February 2007 in connection with his claim for service connection for bilateral hearing loss, which was prior to the initial decision on the claim in September 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

The Board does acknowledge that the RO did not provide the Veteran with adequate notice in connection with his claim for service connection for tinnitus prior to the initial decision in September 2007.  Nevertheless, the RO did send the Veteran a letter in August 2008, which informed him about the evidence necessary to substantiate his claims and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claims were readjudicated in an August 2009 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection.  Specifically, the February 2007 and August 2008 letters stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  Additionally, the statement of the case (SOC) and the supplemental statement of the case (SSOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  In particular, the February 2007 and August 2008 letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the February 2007 and August 2008 letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the February 2007 and August 2008 letters informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  In this regard, the Board notes that the February 2007 and August 2008 letters informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letters also explained how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran withdrew his request for a hearing before the Board in May 2010.

In addition, the Veteran was afforded a VA examination in September 2007 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the September 2007 VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed the findings in service and other possible factors to which the Veteran's current disorders are attributable.   Moreover, contrary to the contention of the Veteran's representative in a March 2011 informal hearing presentation, the examiner did note that the Veteran used hearing protection during his post-service employment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  His service treatment records are negative for any complaints, treatment, or diagnosis of such disorders.  Indeed, during his December 1969 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

A clinical evaluation also found the Veteran's ears and drums to be normal at the time of his separation examination, and he denied having a medical history of ear trouble or hearing loss.  In addition, the Veteran had a hearing loss profile of "H1." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Board further notes that the Veteran did not seek treatment for bilateral hearing loss or for tinnitus within one year of his separation from service.  Therefore, the Board finds that the bilateral hearing loss and tinnitus did not manifest in service or within one year thereafter.

The Board notes that the Veteran and his representative have asserted that he has had hearing loss and tinnitus since service.  Indeed, his representative made that specific argument in a March 2011 informal hearing presentation.  The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing and experienced tinnitus since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and his hearing was documented as being within normal limits at the time of his separation from service.  In fact, he specifically denied having a medical history of hearing loss and ear trouble at that time.  As such, there is actually affirmative evidence showing that he did not have hearing loss and tinnitus at the time of his separation from service.

In addition, the Veteran did not seek treatment or complain of hearing loss or tinnitus for many decades following his period of service.  Thus, the Veteran's claims that he has had hearing loss and tinnitus since service are not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions. Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Moreover, the Veteran has made inconsistent statements regarding the onset of his hearing loss and tinnitus.  In his January 2007 VA Form 21-526, the Veteran indicated that he has had hearing loss since service, and as previously noted, his representative asserted in March 2011 that hearing loss and tinnitus have been present since service.  However, private medical records from the Veteran's employer dated in June 2005 document him as denying that he had any trouble hearing or ringing in his ears.  VA medical records dated in August 2007 also note that he reported first noticing hearing loss two years earlier, and he told the September 2007 VA examiner that his tinnitus had an onset approximately 10 years earlier.  In his October 2007 notice of disagreement, he merely stated that his hearing loss and tinnitus started many years ago and did not assert that the disorders actually began in service.  As such, the Veteran's own statements are inconsistent.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his hearing loss and tinnitus to be not credible.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards as well as tinnitus.  See 38 C.F.R. § 3.385.

Nevertheless, the Board finds that the medical evidence of record does not link the Veteran's current bilateral hearing loss and tinnitus to service.  In this regard, the September 2007 VA examiner reviewed the claims file and history and performed a physical examination.  She noted that the audiometric results in 1967 and 1967 showed normal hearing sensitivity bilaterally.  She observed that that the Veteran served as a heavy vehicle driver and had reported service-related noise exposure from bombs and shooting while in combat areas and drom vehicles.  The examiner also noted that he had some post-service recreational noise exposure and that he worked as a civilian in a packing house since 1969.  She specifically indicated that his employer requires him to wear ear protection and have annual tests.  The Veteran stated that he is not taking any prescription medications and denied any recent ear pathology, head injury, or vertigo.  There was no family history of hearing loss reported.  The Veteran indicated that his tinnitus had an onset 10 years earlier and stated that it occurs a few times per month and lasts 15 to 20 seconds.  

The September 2007 VA examiner opined that the Veteran's hearing loss and tinnitus are not a result of noise exposure during his military service.  She noted that his hearing sensitivity was normal in each ear at separation and that he reported an onset of tinnitus only 10 years earlier.  The examiner explained that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which usually abates in 16 to 48 hours after the exposure.  She stated that impulse noise may also result in immediate and permanent hearing loss and that continuous and repeated exposure to loud noise may cause permanent hearing loss.  However, because the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  The examiner believed that additional noise exposure and aging since the Veteran's military service are likely contributing factors in his hearing loss and tinnitus.  

There is no medical evidence showing otherwise.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss and for tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.
REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded VA examinations in October 2007 and January 2009 in connection with his claim for a higher initial evaluation for residuals of adenocarcinoma of the prostate.  However, his representative submitted an informal hearing presentation in March 2011 in which he asserted that the Veteran's disability has worsened and requested that he be afforded another examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's residuals of adenocarcinoma of the prostate.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of adenocarcinoma of the prostate.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, including voiding dysfunction and renal dysfunction.  In particular, the examiner should indicate whether there has been any local reoccurrence or metastasis.  The examiner should state whether the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  He or she should also indicate whether the Veteran has renal dysfunction.  Specifically, the examiner should address whether there is constant albuminuria with some edema; definite decrease in kidney function; or, hypertension with diastolic pressure predominantly 120 or more.  In addition, the examiner should indicate whether the Veteran has persistent edema and albuminuria with BUN 40 to 80mg%; creatine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. The RO should also undertake any other development it determines to be indicated. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


